 In the Matter of THE GALANOT PRODUCTS COMPANYandINTERNA-TIONAL BROTHERHOOD OF FOUNDRY EMPLOYEES (INDEPENDENT) ANDMACHINE WORKERS PROTECTIVE ASSOCIATION, INC., PARTY TO THE-CONTRACTCase No. C-1851.-Decided April 28, 1941 .Jurisdiction:tractor devices manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Norman F. EclmondsandMr. Louis Plost,for the Board.Mr. C. P. Galanot,for the respondent.Mr. Lawrence J. Brick,for the International.Mr. John P. Tierney,for the Association.Mr. William H. Bartley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the InternationalBrotherhood of Foundry Employees (Independent), herein calledthe International, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Eighth Region (Cleve-land, Ohio), issued its complaint dated April 1, 1941, against TheGalanot Products Company, Alliance, Ohio, herein called the re-spondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by a notice of hearing wereduly served upon the respondent, the International, and the MachineWorkers Protective Association, Inc., herein called the Association,a labor organization allegedly dominated by the respondent.Regarding the unfair labor practices, the complaint, alleged, insubstance, (1) that the respondent during or about the month ofAugust 1940, dominated and interfered with the formation of the31 N. L. R. B., No 68.433 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation, and has since fostered, supported and dominated its ad-ministration; (2) that on December 30, 1940, the respondent, in orderto interfere with the rights of its employees to self-organization andcollective bargaining, illegally and contrary to the policy of theNational Labor Relations Act entered into a contract with the Associ-ation; (3) that in September 1940, the respondent discharged LeonBreckenridge, and since that time has refused to reinstate him, be-cause of his union activity and membership; (4) that by these andother acts the respondent since July 1940 interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On April 1, 1941, prior to the scheduled hearing in the case, therespondent, the International, the Association, and Counsel for theBoard entered into a Stipulation for Settlement of the Case.TheStipulation provides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED byand among The Gala-not Products Company, hereinafter referred to as the Respond-ent, and the International Brotherhood of Foundry Employees,hereinafter referred to as the International, the Machine Work-ers Protective Association, Inc., hereinafter referred to as theAssociation, and Norman F. Edmonds, Attorney, and LouisPlost, Field Examiner, of the National Labor Relations Board,Eighth Region, that :1.Upon an Amended Charge filed by the International, theNational Labor Relations Board, hereinafter referred to as theBoard, by Oscar S. Smith, Regional Director for the EighthRegion, Cleveland, Ohio, acting pursuant to authority grantedin Section 10 (b) of the National Labor Relations Act, 49 Stat.449, hereinafter referred to as the Act, and acting pursuant toitsRules and Regulations, Series 2 ' as amended, issued its Com-plaint and Notice of Hearing on April 1, 1941, 'against theRespondent.II.All parties hereto acknowledge service of the Complaintand Notice of Hearing, Amended Charge, and a copy of theBoard's Rules and Regulations, Series 2 as amended, and ex-pressly waive further pleadings, hearing, and the making offindings of fact, and conclusions of law by the Board.III. The Respondent is an Ohio corporation, and has its prin-cipal office in Alliance, Ohio.The Respondent has two manu-facturing plants located in Alliance, Ohio, hereinafter calledthe Alliance Plants. THE GALANOT PRODUCTS COMPANY' \435IV. The Respondent is engaged in the manufacture, sale, anddistribution of caterpillar devices for tractors, tire tracks fortractors, into jacks, and other products.The principal mate-rials used by the Respondent in the manufacture of its finishedproducts are cast iron and steel forgings, iron and steel sheets,and other metal materials.The value of the materials usedduring the six months immediately preceding the signing of thisStipulation by the Respondent in the manufacture of its finishedproducts at the Alliance Plants amounted to approximately$64,000.Approximately 10% of such materials came fromwithout the State of Ohio.During the six months immediatelypreceding the signing of this Stipulation, the value of the fin-ished products manufactured by the Respondent at the AlliancePlants amounted to approximately $200,000.Approximately95% of these finished products, manufactured at the ' AlliancePlants, were sold and shipped in interstate commerce by the Re-spondent to points outside the State of Ohio.V. The Respondent concedes that its operations affect com-merce within the meaning of Section 2 (6) and (7) of the Act.VI. The International and the Association are labor organiza-tions within the meaning of Section 2 (5) of the Act.VII. This Stipulation, together with the Amended Charge,the Complaint and Notice of Hearing, and a copy of the Agree-ment between Machine Workers Protective Association, Inc. andThe Galanot Products Company, entered into on December 30,1940, and a copy of the Board's Rules and Regulations, Series2 as amended, may be filed with the Chief Trial Examiner ofthe Board at Washington, D. C., and when so filed, shall consti-tute the entire record in this case.VIII. It is further stipulated that upon the entire record inthis case, as set forth in Paragraph VII hereof, an Order mayforthwith be entered by the Board, providing as follows :1.The Respondent, The Galanot Products Company, itsofficers, agents, successors, and assigns, shall cease and desistfrom :(a) In any manner interfering with, restraining, or coercingits employees in ' the ,exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor'Relations Act;(b) In any manner dominating or interfering with the ad-ministration of the MachineWorkers Protective 'Association,441843-42-N of 31--29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., or the formation or administration' of any other labororganization of its employees, or contributing support to saidAssociation or any other labor organization of its employees;(c)Giving effect to the contract of December 30, 1940 with theMachine Workers Protective Association, Inc., as well as to anyextension, renewal, modification; or supplement thereof and anysuperseding contract with the said Association, which may nowbe in force;(d)Discouraging membership in the International Brother-hood of Foundry Employes or any other labor organization ofits employees by discharging or laying off or refusing to rein-state any of its employees because of membership or activityin any such labor organization or because of the exercise by anyof its employees of their right to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.2.The Respondent, its officers, agents, successors, and assigns,shall take the following affirmative action to effectuate the poli-cies of the Act :(a)Withdraw all recognition from the Machine WorkersProtective Association, Inc. as representative of any of its em-ployees for the purpose of dealing with the Respondent concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and completelydisestablish the said Association as such representative ;(b)Offer to Leon Breckenridge immediate and full reinstate-ment to his former or substantially equivalent position withoutloss of any rights or privileges previously enjoyed by him;(c)Make whole Leon Breckenridge for all losses of pay re-sulting from his discharge or layoff by payment to him of thesum of One Hundred and Fifty Dollars ($150) ;(d)Post immediately in conspicuous places throughout itsplants and maintain for a period of at least sixty (60) consecu-tive days, notices that the Respondent will cease and desistin the manner aforesaid, and will take the affirmative -aforesaidaction ;(e)Notify the Regional Director for the Eighth, Region inwriting within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.IX. It is further stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may upon appli-cation by the Board enter its decree enforcing the Order of theBoard in the form above set. out.The Respondent waives itsright to contest the entry of any such decree and its right to THE. GALANOT PRODUCTS COMPANY437receive notice of the filing of an application for the entry of-such decree.X.'This Stipulation contains the entire agreement between theparties, there being no agreement of any kind, verbal or other-wise, which varies, alters, or adds to this Stipulation.XI. This Stipulation shall be of no force and effect unlessand until approved by the Board.On April 11, 1941, the Board issued its order approving the Stipu-lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor' Relations Board Rules and Regula-tions-Series 2, as amended, transferring the proceeding to the Boardfor the purpose of entry of a decision and order pursuant to theprovisions of the Stipulation.Upon the above Stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Galanot Products Company, an Ohio corporation with itsprincipal offices and two manufacturing plants located in Alliance,Ohio, is engaged in the manufacture, sale, and distribution of cater-pillar devices for tractors, tire tracks for tractors, auto jacks, andother products.The principal materials used by the respondent inthe manufacture of its finished products are cast iron and-steel forg-ulgs, iron and steel sheets, and other metal materials.The value ofthe materials used by the respondent in the manufacture of its fin-ished products at the Alliance plants amounted to approximately$64,000 during the 6 months prior to April 1, 1941.Approximately10 per cent of such materials came from without the State of Ohio.During the same period, the value of the finished products manufac-tured by the respondent at the Alliance plants amounted to approxi-mately $200,000.Approximately 95 per cent of these finishedproducts were sold and shipped by the respondent to points outsidethe State of Ohio.The respondent concedes that its operations af-fect commerce within the meaning of Section 2 (6) and (7) of theAct.We find that the above-described operations constitute a continuousflow of trade, traffic and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the case, and pursuant to Section 10 (c) of the 438DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Galanot Products Company, Alliance, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In am manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b) In any manner dominating or interfering with the administra-tion of the Machine Workers Protective Association, Inc. or theformation or administration of any other labor organization of itsemployees, or contributing support to said Association or any otherlabor organization of its employees;(c)Giving effect to the contract of December 30, 1940, with theMachineWorkers Protective Association, Inc., as well as to anyextension, renewal,modification, or supplement thereof and anysuperseding contract with the said Association, which may now be inforce;(d)Discouraging membership in the International Brotherhoodof Foundry Employees or any other labor organization of its em-ployees by discharging or laying off or refusing to reinstate any, of itsemployees because of membership or activity in any such labor organi-zation or because of the exercise by any of its employees of theirright to engage in concerted activities for the purpose of collective'bargaining or other mutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act:'(a)Withdraw all recognition from the Machine Workers Protec-tiveAssociation, Inc. as representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment or otherconditions of employment, and completely disestablish the said As-sociation as such representative;(b)Offer to Leon Breckenridge immediate and full reinstatementto his former or substantially equivalent position without loss of anyrights or privileges previously enjoyed by him;(c)Make whole Leon Breckenridge for all losses of pay resultingfrom his discharge or lay-off by payment to him of the sum of OneHundred and Fifty Dollars ($150) ; THE GALANOT PRODUCTS COMPANY439(d) Post immediately in conspicuous places throughout its plantsand maintain for a period of at least sixty (60) consecutive days, no-tices that the respondent will cease and desist in the manner aforesaid,,and will take the affirmative aforesaid action ;(e)Notify the Regional Director for the Eighth Region in writingwithin ten (10), days from the date of this Order what steps therespondent has taken to comply herewith.